NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TRINIDAD MARCIAL LORENZO, AKA                   No.    17-73508
Jose Almazan,
                                                Agency No. A088-884-126
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Trinidad Marcial Lorenzo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his application for asylum, withholding for removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law, except to the extent

that deference is owed to the BIA’s interpretation of governing statutes and

regulations. Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

the agency’s factual findings for substantial evidence. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Marcial Lorenzo

demonstrated changed circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4).

      As to withholding of removal, substantial evidence supports the agency’s

finding that Marcial Lorenzo failed to establish a nexus between a protected

ground and the harm his family members suffered. See Delgado-Ortiz v. Holder,

600 F.3d 1148, 1151 (9th Cir. 2010) (“Asylum is not available to victims of

indiscriminate violence, unless they are singled out on account of a protected

ground”); Lolong v. Gonzales, 484 F.3d 1173, 1180 & n.4 (9th Cir. 2007) (noting

that evidence of violence directed at an applicant’s family members does not

necessarily establish that the applicant will be individually targeted for

persecution). Further, the agency did not err in finding that “adult male recent

Mexican non-consensual returnees” is not a cognizable social group for

                                           2                                   17-73508
withholding of removal purposes. See Ramirez-Munoz v. Lynch, 816 F.3d 1226,

1228-29 (9th Cir. 2016) (explaining that Mexicans returning home who behave

like “wealthy Americans” do not constitute a cognizable social group); Delgado-

Ortiz, 600 F.3d at 1151-52 (explaining that “returning Mexicans from the United

States” is not a cognizable social group). Thus, Marcial Lorenzo’s withholding of

removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Marical Lorenzo failed to establish that it was more likely than not that he

would be tortured at the instigation of, or with the consent or acquiescence of, the

Mexican government. See Delgado-Ortiz, 600 F.3d at 1152 (explaining that

generalized evidence of violence and crime in Mexico is insufficient to meet the

standard for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          3                                   17-73508